Case 3:20-cv-00258-JMM © Document 3 Filed 02/14/20 Page iof1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

JUDGE JAMES M. MUNLEY
WILLIAM J. NEALON FEDERAL BUILDING
P.O. BOX 1247
SCRANTON, PA 18501-1247
(570)207-5780

February 14, 2020
Richard M. Wierner, Esq.

RODRIGUEZ v CARBON COUNTY, et al
3:20cv258

The above entitled matter has been assigned to Judge James M. Munley, William J.
Nealon Federal Building, 235 North Washington Avenue, P.O. Box 1247, Scranton,
PA 18501.

If service of the initial pleading is not made within the time allotted by the rules of
procedure, we will request a status report addressing the reasons for the delay and
the course of action being pursued.

It is our custom to issue a standing order after an Answer or joinder of the issues has
been accomplished. The order outlines the practices to be employed and times for
various stages of the litigation. Accordingly, it is essential that the Answer or other
responsive pleadings and motions be filed at the earliest possible time. To this
end, counsel, as well as the parties acting without counsel, are admonished
not to enter into agreements for extensions of time without also seeking court
approval. We shall not honor such agreements standing alone.

Any inquiries you have concerning this case and its progress should be directed to
my Courtroom Deputy/Case Administrator, Sylvia C. Murphy, at
sylvia_murphy@pamd.uscourts.gov or at the above address or telephone number.

Sincerely,

si/James M. Munley
Judge James M. Munley
United States District Court
